DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In general, the drawing figures lack detail and are generally vague in their depictions of component elements.  The specification text additionally fails to fully address these defects such that one of ordinary skill in the art would be able to make and or use the invention from reading of the instant disclosure.
More specifically, the exact configuration of the spring cap (10) is not clear.  In figure 1, cap 10 is depicted as a line across the bottom of bracket structure 3.  In figure 2, however, element 10 is depicted as apparently some type of cantilevered element (possibly a spring??).  It is not at all clear how the .  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  The following discussion includes representative examples of unclear language but should not be construed as a comprehensive listing.  The claim is replete with unclear language too extensive to exhaustively detail herein.
As discussed above with regard to the section 112 first paragraph rejection, the particular configurations of the outer bracket, ratchet, clutch cam, springs, pinch, and operating handle are unclear.  Additionally, terms relating to a shaft used throughout the claim are inconsistent and lack clear antecedent basis. The terms “the rotating shaft” on line 3, “the rotary shaft” on line 4, and “the rotation shaft” on line 11 lack clear antecedent support.  Are these terms referencing the same element?  Why are different terms such as rotating, rotary, and rotation used?  The terms “the side” bridging lines 4 and 5, “the torsion spring cap” in line 5, “the tightened torsion spring”, “the other side” in line 8, “the clutch cam” in line 9, “the action of the spring of the outer bracket”, “the pinch” in line 14, “the outer torsion locking bracket”, “the rotational force” in line 16, “the pinch ratchet” in line 16 (is this related to the “pinch” of line 15? Is it related to the “ratchet wheel” of line 9?), “the rotation of the clutch cam with the operating handle”, “the locking pinch” in line 18, “the force of the torsion spring lock”, and “the one-way locking” 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. ‘846.
Davis teaches a cargo strap locking device for securing cargo on a transport vehicle including bracket 65+, a strap 35, a buckle 45+, a shaft 55+, a spring cap 110+, a torsion spring 105, a ratchet wheel 50, a clutch cam 85, a further spring 90, an operating “handle” 70+ as broadly claimed and as best understood, and a pinch 115.  These elements are configured as recited as best understood.  Additionally note, the device a spring lock at 100 and provides for one-way locking via pawl 95+.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosley and Numata are cited as additional examples of strap securing devices known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616